Name: Commission Implementing Regulation (EU) 2018/1580 of 19 October 2018 amending Implementing Regulation (EU) 2015/2197 laying down implementing technical standards with regard to closely correlated currencies in accordance with Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: monetary economics;  free movement of capital;  financial institutions and credit;  technology and technical regulations
 Date Published: nan

 22.10.2018 EN Official Journal of the European Union L 263/53 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1580 of 19 October 2018 amending Implementing Regulation (EU) 2015/2197 laying down implementing technical standards with regard to closely correlated currencies in accordance with Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1) and in particular Article 354(3) thereof, Whereas: (1) In order to ensure that the currency pairs referred to in the Annex to Commission Implementing Regulation (EU) 2015/2197 (2) continue to reflect the actual correlation between the relevant currencies, it is necessary to update the list of closely correlated currencies. (2) The list uses 31 March 2017 as the end date for the purpose of computing the three and five year data series required to assess the currency pairs in accordance with Regulation (EU) No 575/2013. (3) This Regulation is based on the draft implementing technical standards submitted by the European Banking Authority (EBA) to the Commission. (4) Given that the necessary amendments to Implementing Regulation (EU) 2015/2197 do not involve significant changes in substantive terms, in accordance with the second subparagraph of Article 15(1) of Regulation (EU) No 1093/2010 (3), EBA has not conducted an open public consultation, considering that it would be disproportionate in relation to the scope and impact of the draft implementing technical standards concerned. (5) Implementing Regulation (EU) 2015/2197 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Subject matter The Annex to Implementing Regulation (EU) 2015/2197 is replaced by the text as set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Commission Implementing Regulation (EU) 2015/2197 of 27 November 2015 laying down implementing technical standards with regard to closely correlated currencies in accordance with Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 313, 28.11.2015, p. 30). (3) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX List of closely correlated currencies Part 1- List of closely correlated currencies against the Euro (EUR) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Czech Koruna (CZK), Croatian Kuna (HRK), Hungarian Forint (HUF), Moroccan Dirham (MAD), Romanian Leu (RON), Serbian Dinar (RSD). Part 2- List of closely correlated currencies against the Arab Emirates Dirham (AED) Chinese Yuan (CNY), Hong Kong Dollar (HKD), Lebanese Pound (LBP), Macau Pataca (MOP), Philippine Peso (PHP), Singapore Dollar (SGD), Thai Baht (THB), Taiwanese Dollar (TWD), US Dollar (USD). Part 3- List of closely correlated currencies against the Albanian Lek (ALL) Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Czech Koruna (CZK), Danish Krone (DKK), Croatian Kuna (HRK), Moroccan Dirham (MAD), Romanian Leu (RON), Serbian Dinar (RSD), Euro (EUR). Part 4- List of closely correlated currencies against the Bosnia and Herzegovina Mark (BAM) Albanian Lek (ALL), Bulgarian Lev (BGN), Czech Koruna (CZK), Danish Krone (DKK), Croatian Kuna (HRK), Hungarian Forint (HUF), Moroccan Dirham (MAD), Romanian Leu (RON), Serbian Dinar (RSD), Euro (EUR). Part 5- List of closely correlated currencies against the Bulgarian Lev (BGN) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Czech Koruna (CZK), Danish Krone (DKK), Croatian Kuna (HRK), Hungarian Forint (HUF), Moroccan Dirham (MAD), Romanian Leu (RON), Serbian Dinar (RSD), Euro (EUR). Part 6- List of closely correlated currencies against the Chinese Yuan (CNY) Arab Emirates Dirham (AED), Hong Kong Dollar (HKD), Lebanese Pound (LBP), Macau Pataca (MOP), Philippine Peso (PHP), Singapore Dollar (SGD), Thai Baht (THB), Taiwanese Dollar (TWD), US Dollar (USD). Part 7- List of closely correlated currencies against the Czech Koruna (CZK) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Danish Krone (DKK), Croatian Kuna (HRK), Moroccan Dirham (MAD), FYROM Denar (MKD), Romanian Leu (RON), Serbian Dinar (RSD), Euro (EUR). Part 8- List of closely correlated currencies against the Danish Krone (DKK) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Czech Koruna (CZK), Croatian Kuna (HRK), Hungarian Forint (HUF), Moroccan Dirham (MAD), Romanian Leu (RON), Serbian Dinar (RSD). Part 9- List of closely correlated currencies against the Hong Kong Dollar (HKD) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Lebanese Pound (LBP), Macau Pataca (MOP), Philippine Peso (PHP), Singapore Dollar (SGD), Thai Baht (THB), Taiwanese Dollar (TWD), US Dollar (USD). Part 10- List of closely correlated currencies against the Croatian Kuna (HRK) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Czech Koruna (CZK), Danish Krone (DKK), Hungarian Forint (HUF), Moroccan Dirham (MAD), Romanian Leu (RON), Serbian Dinar (RSD), Euro (EUR). Part 11- List of closely correlated currencies against the Hungarian Forint (HUF) Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Danish Krone (DKK), Croatian Kuna (HRK), Moroccan Dirham (MAD), Polish Zloty (PLN), Romanian Leu (RON), Serbian Dinar (RSD), Euro (EUR). Part 12- List of closely correlated currencies against the Israeli New Shekel (ILS) Moroccan Dirham (MAD), Thai Baht (THB). Part 13- List of closely correlated currencies against the Indian Rupee (INR) Thai Baht (THB). Part 14- List of closely correlated currencies against the South Korean Won (KRW) Singapore Dollar (SGD). Part 15- List of closely correlated currencies against the Lebanese Pound (LBP) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Hong Kong Dollar (HKD), Macau Pataca (MOP), Philippine Peso (PHP), Singapore Dollar (SGD), Thai Baht (THB), Taiwanese Dollar (TWD), US Dollar (USD). Part 16- List of closely correlated currencies against the Moroccan Dirham (MAD) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Czech Koruna (CZK), Danish Krone (DKK), Croatian Kuna (HRK), Hungarian Forint (HUF), Israeli New Shekel (ILS), Romanian Leu (RON), Serbian Dinar (RSD), Singapore Dollar (SGD), Euro (EUR). Part 17- List of closely correlated currencies against the former Yugoslav Republic of Macedonia Denar (MKD) Czech Koruna (CZK). Part 18- List of closely correlated currencies against the Macau Pataca (MOP) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Hong Kong Dollar (HKD), Lebanese Pound (LBP), Philippine Peso (PHP), Singapore Dollar (SGD), Thai Baht (THB), Taiwanese Dollar (TWD), US Dollar (USD). Part 19- List of closely correlated currencies against the Philippine Peso (PHP) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Hong Kong Dollar (HKD), Lebanese Pound (LBP), Macau Pataca (MOP), Singapore Dollar (SGD), Thai Baht (THB), Taiwanese Dollar (TWD), US Dollar (USD). Part 20- List of closely correlated currencies against the Polish Zloty (PLN) Hungarian Forint (HUF). Part 21- List of closely correlated currencies against the Romanian Leu (RON) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Czech Koruna (CZK), Danish Krone (DKK), Croatian Kuna (HRK), Hungarian Forint (HUF), Moroccan Dirham (MAD), Serbian Dinar (RSD), Euro (EUR). Part 22- List of closely correlated currencies against the Serbian Dinar (RSD) Albanian Lek (ALL), Bosnia and Herzegovina Mark (BAM), Bulgarian Lev (BGN), Czech Koruna (CZK), Danish Krone (DKK), Croatian Kuna (HRK), Hungarian Forint (HUF), Moroccan Dirham (MAD), Romanian Leu (RON), Euro (EUR). Part 23- List of closely correlated currencies against the Singapore Dollar (SGD) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Hong Kong Dollar (HKD), South Korean Won (KRW), Lebanese Pound (LBP), Moroccan Dirham (MAD), Macau Pataca (MOP), Philippine Peso (PHP), Thai Baht (THB), Taiwanese Dollar (TWD), US Dollar (USD). Part 24- List of closely correlated currencies against the Thai Baht (THB) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Hong Kong Dollar (HKD), Israeli New Shekel (ILS), Indian Rupee (INR), Lebanese Pound (LBP), Macau Pataca (MOP), Philippine Peso (PHP), Singapore Dollar (SGD), Taiwanese Dollar (TWD), US Dollar (USD). Part 25- List of closely correlated currencies against the Taiwanese Dollar (TWD) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Hong Kong Dollar (HKD), Lebanese Pound (LBP), Macau Pataca (MOP), Philippine Peso (PHP), Singapore Dollar (SGD), Thai Baht (THB), US Dollar (USD). Part 26- List of closely correlated currencies against the US Dollar (USD) Arab Emirates Dirham (AED), Chinese Yuan (CNY), Hong Kong Dollar (HKD), Lebanese Pound (LBP), Macau Pataca (MOP), Philippine Peso (PHP), Singapore Dollar (SGD), Thai Baht (THB), Taiwanese Dollar (TWD).